In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3779 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

KELTON SNYDER, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
             No. 15‐CR‐20045 — Colin S. Bruce, Judge. 
                     ____________________ 

       ARGUED MAY 25, 2017 — DECIDED JULY 25, 2017  
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER  and  HAMILTON, 
Circuit Judges. 
    HAMILTON, Circuit Judge. Paige Mars was murdered late in 
the evening of Sunday, April 5, 2015, in the sanitation district 
of Decatur, Illinois. Her body was found the next day near the 
wastewater lagoons. She had been shot five times with a shot‐
gun at point‐blank range. She was nineteen years old. Earlier 
that weekend, Mars had driven the getaway car for two men 
2                                                      No. 16‐3779 

who robbed a convenience store. One of those men was de‐
fendant Kelton Snyder. Shortly after the robbery, Snyder and 
his  accomplice  became  nervous  that  Mars  would  disclose 
their crime to the police, so they decided to murder her. After 
conspiring  together,  Snyder’s  partner  lured  Mars  out  to  the 
sanitation district and executed her. Snyder was not present 
at the time. 
    The Decatur Police investigated at first, though federal of‐
ficials later took over and charged Snyder with a series of fed‐
eral crimes for the convenience store robbery and for conspir‐
ing  to  murder  a  federal  witness  in  violation  of  18  U.S.C. 
§ 1512. Snyder pled guilty to three charges involving the rob‐
bery itself: Hobbs Act robbery, 18 U.S.C. § 1951(a); brandish‐
ing a firearm during a crime of violence, § 924(c); and being a 
felon in possession of a firearm, § 922(g). He went to trial on 
the § 1512 count for conspiring to murder a federal witness. 
The jury found him guilty. The district court sentenced Snyder 
to two consecutive life terms plus ten‐ and twenty‐year terms 
concurrent to the § 1512 life sentence. 
    Section 1512 defies easy summary. It covers forms of wit‐
ness tampering ranging from corrupt persuasion up to mur‐
der.  As  applied  to  Snyder,  the  statute  required  the  govern‐
ment to prove that if Paige Mars had not been murdered, she 
was  reasonably  likely  to  have  communicated  with  a  federal 
law enforcement officer about the robbery. On appeal, Snyder 
argues  that  the  government’s  evidence  was  insufficient  to 
prove that federal nexus element under the standard adopted 
in Fowler v. United States, 563 U.S. 668 (2011). Snyder also chal‐
lenges  the  district  court’s  sentencing  guideline  calculations, 
and he disputes the substantive reasonableness of his life sen‐
tence  on  the  § 924(c)  charge.  We  agree  that  the  government 
No. 16‐3779                                                        3 

failed to offer sufficient evidence to satisfy Fowler, so we va‐
cate Snyder’s § 1512 conviction and its associated mandatory 
life sentence. We otherwise affirm Snyder’s sentence, includ‐
ing the life sentence on the § 924(c) charge. 
I. Factual and Procedural Background 
    In an appellate challenge to the sufficiency of the evidence 
supporting a criminal conviction, we view all evidence in the 
light most favorable to the prosecution. Jackson v. Virginia, 443 
U.S. 307, 319 (1979); United States v. Resnick, 823 F.3d 888, 893 
(7th Cir. 2016).  
   A. The  Convenience  Store  Robbery  and  the  Murder  of  Paige 
      Mars 
    On Friday, April 3, 2015, Snyder and accomplice Matthew 
Higgins‐Vogt robbed a Circle K convenience store in Decatur, 
Illinois.  The  men  wore  masks  and  carried  shotguns  that 
Snyder had helped acquire. During the robbery, they tied up 
an employee and a customer, and Snyder held the employee 
at gunpoint. They stole around $700 and some liquor. Nine‐
teen‐year‐old Paige Mars, who had no prior criminal record, 
drove the getaway car. 
   Hours  after  the  robbery  Snyder  and  Mars  began  texting 
and  expressing  romantic  interest  in  each  other.  The  interest 
soured  by  the  next  day,  however,  when  Mars  heard  that 
Snyder  was  unstable  and  had  beaten  his  past  girlfriends. 
Snyder attempted to reassure her by saying that he only “beat 
dumb bitches, not women.” Snyder pressed Mars to tell him 
who  had  told  her  this  information.  He  became  angry  when 
she would not tell him. 
   The next day, Sunday, April 5, 2015, Snyder became nerv‐
ous that Mars might talk with the police about the Circle K 
4                                                        No. 16‐3779 

robbery. He voiced these concerns to his ex‐girlfriend and one 
of his friends, saying that he might have to “smoke her.” That 
day Snyder called Higgins‐Vogt. A witness overheard Snyder 
say  that  he  “needed  to  talk  to  [Higgins‐Vogt]  about  Paige.” 
Snyder and Higgins‐Vogt texted that evening, and at 8:24 p.m. 
Snyder said he was coming over to Higgins‐Vogt’s home. 
    Soon  after  Snyder’s  visit,  Higgins‐Vogt  called  Mars.  He 
called her at 9:46 p.m. and again at 10:31 p.m., and minutes 
later Mars texted back “here.” At approximately 11:00 p.m., a 
deputy sheriff near the Decatur sanitation district heard gun‐
shots. Shortly after that, Higgins‐Vogt and Snyder communi‐
cated  via  Facebook  and  telephone.  The  following  morning, 
April 6, a mechanic at the water treatment plant was on his 
inspection rounds and found Paige Mars’ body. She had been 
shot  five  times  with  a  shotgun  fired  at  near  contact  or  very 
close range. 
   Later  that  day  Snyder  told  a  friend  that  the  “loose  end” 
from the Circle K robbery had been “taken care of.” That per‐
son  notified  the  police,  and  Snyder  was  promptly  arrested. 
When the police told Snyder he was under arrest for robbery, 
he responded, “Just robbery?” 
     B. Prosecution, Conviction, and Sentence 
   Snyder  and  Higgins‐Vogt  were  initially  charged  in  state 
court  with  armed  robbery.  Those  charges  were  dismissed, 
however,  after  federal  officials  decided  to  pursue  federal 
charges. On September 3, 2015, a federal grand jury returned 
a superseding indictment charging Snyder with five federal 
crimes: Hobbs Act robbery in violation of 18 U.S.C. § 1951(a) 
(Count 1); brandishing a firearm during a crime of violence in 
violation of 18 U.S.C. § 924(c) (Count 2); possessing a firearm 
No. 16‐3779                                                          5 

as a felon in violation of 18 U.S.C. § 922(g) (Count 3); conspir‐
ing to kill a witness in violation of 18 U.S.C. §§ 1512(a)(1) and 
(k) (Count 4); and murder in violation of 18 U.S.C. §§ 924(j)(1), 
924(c),  1111,  and  2  (aiding  and  abetting),  and  Pinkerton  v. 
United States, 328 U.S. 640 (1946) (Count 5). The government 
later agreed to dismiss Count 5. Snyder pled guilty to Counts 
1, 2, and 3, but he proceeded to trial on Count 4, conspiracy to 
murder a federal witness. 
    One central issue at trial was the federal nexus needed to 
convict Snyder for conspiring to murder a witness. In Fowler 
v. United States, 563 U.S. 668, 677 (2011), the Supreme Court 
held that § 1512 requires the government to show that, if the 
witness tampering had not occurred, there was a “reasonable 
likelihood” that the witness would have communicated with 
federal  officers  about  the  underlying  federal  offense.  In  this 
case, that means the government needed to show a “reasona‐
ble  likelihood”  that  Paige  Mars  would  have  communicated 
with a federal officer—not only state or local officers—if she 
had not been murdered.  
    After the close of the government’s case, the district court 
denied Snyder’s Rule 29 motion for judgment of acquittal, and 
the court denied his renewed motion at the close of evidence. 
The court said that it was “ridiculous” to believe the Circle K 
robbery would have been prosecuted in federal court if Mars 
had not been murdered, but that there was still a reasonable 
likelihood that Mars would have communicated with a fed‐
eral officer because Decatur Police share office space with the 
FBI  and  the  officers  regularly  collaborate  on  cases.  In  other 
words,  the  court  found  evidence  of  a  reasonable  likelihood 
that Mars would have communicated with an FBI employee 
who  would  have  assisted  with  the  state  investigation  and 
6                                                       No. 16‐3779 

prosecution of the Circle K robbery. The court submitted the 
case to the jury, which found Snyder guilty as charged. 
    Snyder’s  §  1512  conviction  carried  a  mandatory  life  sen‐
tence. The discussion at sentencing focused on the sentences 
for Snyder’s other three convictions stemming directly from 
the robbery. Those sentences were certainly worth disputing 
because  of  the  federal  nexus  issue  hanging  over  the  § 1512 
conviction.  The  revised  presentence  investigation  report, 
which the district court adopted in full, provided a total of‐
fense  level  of  43  based  on  the  murder  cross‐reference. 
Snyder’s criminal history category was IV, though the guide‐
line range at offense level 43 is life in prison for any criminal 
history category. The guideline calculations merged with the 
statutory maximums to produce an unusually complex path 
toward a guideline “range” of life in prison at an offense level 
of 43. 
    To  summarize,  the  Hobbs  Act  robbery  charge  started  at 
offense level 20 under § 2B3.1, plus six levels because Snyder 
held  a  shotgun  to  the  back  of  a  victim,  beyond  merely 
brandishing  a  firearm,  plus  two  levels  for  physically 
restraining  victims,  for  an  adjusted  offense  level  of  28.  The 
guideline range for Count 2, brandishing a firearm during a 
crime  of  violence,  is  84  months,  the  statutory  mandatory 
minimum,  pursuant  to  § 2K2.4.  For  Count  3,  felon  in 
possession, the court found that the possession was connected 
sufficiently  to  the  murder  of  Paige  Mars  that  it  used  the 
homicide cross‐reference for premeditated murder pursuant 
to § 2K2.1(c)(1)(B) and § 2A1.1. That meant the offense level 
was 43, and two levels were added on the ground that Snyder 
was an organizer or leader, for an adjusted offense level of 45. 
On Count 4, conspiring to murder a federal witness, the base 
No. 16‐3779                                                       7 

offense level was 43, see § 2A1.1, and two levels were added 
for being an organizer or leader. 
   The  guideline  provisions  for  multiple  counts  meant  that 
two more levels were added to the highest offense level for a 
single count, for a combined adjusted offense level of 47. The 
court denied a reduction for acceptance of responsibility, but 
the Guidelines go up to offense level 43, no higher. Accord‐
ingly,  the  court  determined  that  the  guideline  “range”  for 
Snyder was life in prison. 
    Snyder challenged various parts of the guideline calcula‐
tion. He objected to the murder cross‐reference for the felon‐
in‐possession count; to the aggravating‐role enhancement to 
the felon‐in‐possession and witness‐tampering counts; and to 
the denial of a reduction for acceptance of responsibility. The 
court overruled all of Snyder’s objections. 
    The government sought the statutory maximum sentence 
for each count, and in particular, a consecutive life sentence 
for  brandishing  a  firearm  during  a  crime  of  violence  under 
§ 924(c). Based on the sentencing factors codified at 18 U.S.C. 
§  3553(a),  the  government  argued  that  Snyder  was 
particularly  dangerous  and  should  be  imprisoned  for  life 
even  if  his  § 1512  witness‐tampering  conviction  were  to  be 
overturned  on  appeal.  Snyder,  in  turn,  sought  a  combined 
total of 324 months on the remaining three counts. He argued 
that  Higgins‐Vogt  was  to  blame  for  the  murder,  and  he 
emphasized his difficult upbringing. 
   The district court sentenced Snyder to the statutory maxi‐
mum for each count: 240 months for the Hobbs Act robbery; 
120 months for being a felon in possession; and a life sentence 
8                                                    No. 16‐3779 

for conspiring to kill a witness. These three sentences run con‐
currently.  The  court  sentenced  Snyder  to  an  additional  con‐
secutive life sentence under § 924(c) for brandishing a firearm 
during a crime of violence. The court also provided a term of 
supervised release if Snyder were somehow released. 
    During sentencing the district court emphasized Snyder’s 
dangerousness, noting that he was “the instigator of the deci‐
sion to kill Paige Mars.” The court discussed a number of ad‐
ditional violent acts committed by Snyder and said that if he 
were released, “there is a high probability that the defendant 
would be involved in extremely violent action again, proba‐
bly resulting in somebody [else] being killed.” The court em‐
phasized  that  its  decision  was  informed  primarily  by  the 
§ 3553(a) sentencing factors, and that even if the guideline cal‐
culation  contained  errors,  it  would  have  given  Snyder  the 
same sentence. 
II. Analysis 
     A. Federal Witness Tampering Under 18 U.S.C. § 1512 
    On appeal Snyder argues there is insufficient evidence to 
show a “reasonable likelihood” that Mars would have com‐
municated  with  a  federal  officer  if  she  had  not  been  mur‐
dered.  We  review  the  sufficiency  of  the  evidence  by asking 
whether, “viewing the evidence in the light most favorable to 
the prosecution, any rational trier of fact could have found the 
essential  elements  of  the  crime  beyond  a  reasonable 
doubt.” Resnick, 823 F.3d at 893, citing Jackson, 443 U.S. at 319 
(emphasis omitted). 
    The federal witness‐tampering statute imposes a manda‐
tory life sentence on “Whoever kills … another person, with 
intent  to  …  prevent  the  communication  by  any  person  to  a 
No. 16‐3779                                                            9 

law enforcement officer or judge of the United States of infor‐
mation relating to the commission or possible commission of 
a  Federal  offense.”  18  U.S.C.  § 1512(a)(1)(C)  (emphasis 
added). The same sentence applies to a conspirator. § 1512(k). 
By specifying officer  “of  the United  States,”  § 1512 requires 
showing a reasonable likelihood that the victim would have 
communicated with a federal officer, not a state or local officer. 
The  statute does not  require proof  that the defendant knew 
the federal status of the officer or the underlying proceeding. 
See § 1512(g). 
     In  Fowler  v.  United  States,  the  Supreme  Court  addressed 
how § 1512 applies to a defendant who kills a victim to pre‐
vent her from speaking to law enforcement generally but not 
to  federal  officers  in  particular.  563  U.S.  668,  672  (2011).  In 
such cases, the Supreme Court instructed courts to consider 
the counterfactual world in which the victim is not murdered 
and to ask with whom she would have communicated. To es‐
tablish  the  required  federal  nexus,  the  “Government  must 
show a reasonable likelihood that, had, e.g., the victim commu‐
nicated  with  law  enforcement  officers,  at  least  one  relevant 
communication would have been made to a federal law en‐
forcement officer.” Id. at 677. The government need not prove 
the federal nexus beyond a reasonable doubt, nor even by a 
preponderance of the evidence. Id. at 678. Rather the govern‐
ment must show that the likelihood of the victim communi‐
cating with a federal officer was “more than remote, outland‐
ish, or simply hypothetical.” Id. 
    Although this evidentiary standard is low, it is not tooth‐
less.  In  adopting  the  reasonable  likelihood  standard,  Fowler 
specifically rejected an even lower “possibility standard” un‐
der which it would be enough if it was possible that the victim 
10                                                     No. 16‐3779 

would have communicated with a federal officer. Id. at 676–
77.  The  Court  said  this  approach  runs  contrary  to  the  lan‐
guage  and  federal  scope  of  the  statute:  “because  of  the  fre‐
quent overlap between state and federal crimes, the use of a 
standard based on the word ‘possible’ would transform a fed‐
erally  oriented  statute  into  a  statute  that  would  deal  with 
crimes, investigations, and witness tampering that, as a prac‐
tical matter, are purely state in nature.” Id. at 677. Moreover, 
the Court noted that because of the extensive overlap between 
state and federal crimes, the commission of a federal crime, 
without more, generally does not satisfy the reasonable like‐
lihood standard. See id. at 676. 
    On  appeal,  Snyder  argues  that  there  is  virtually  no  evi‐
dence that Mars would have communicated with a federal of‐
ficer about the Circle K robbery. In the immediate aftermath 
of the Circle K robbery, only state and local officials investi‐
gated the crime. This is unsurprising, Snyder argues, because 
statistical evidence shows that robberies of this kind are rarely 
prosecuted in federal court. The government responds in sev‐
eral ways. Before assessing its response, we outline two sepa‐
rate paths the government can take to show the required fed‐
eral  nexus  under  §  1512:  one  path  if  the  underlying  crime 
would have been prosecuted in federal court, and a second if 
it would have been prosecuted in state court. 
    First, if the underlying crime (here, the Circle K robbery) 
would have  been  prosecuted  in federal court,  then  it  is  rea‐
sonably likely that the witness would have spoken with a fed‐
eral officer during the course of that prosecution. For instance, 
in 2015 the U.S. Attorney’s Office for the Southern District of 
Indiana  decided  to  prosecute  in  federal  court  all  pharmacy 
No. 16‐3779                                                           11 

robberies, which had spiked in the wake of the opioid addic‐
tion  crisis.  See  Chris  Davis,  U.S.  Attorney:  There  Have  Been 
Fewer  Pharmacy  Robberies  in  Indiana,  WIBC  (May  25,  2017), 
http://www.wibc.com/news/local‐news/us‐attorney‐there‐
have‐been‐fewer‐pharmacy‐robberies‐indiana. If a defendant 
murdered a witness under those circumstances, Fowler would 
likely be satisfied. The underlying crime (the pharmacy rob‐
bery) would have been prosecuted in federal court, and it is 
reasonably likely that the witness would have communicated 
with a federal officer during the course of that federal prose‐
cution. 
    Second, even if the underlying crime would not have been 
prosecuted in federal court, the government can still satisfy 
§ 1512  by  showing  a  reasonable  likelihood  that  the  victim 
would have communicated with a federal officer who was as‐
sisting the state prosecution of the underlying crime. The dis‐
trict  court  relied  on  this  approach  when  it  denied  Snyder’s 
Rule  29  motions.  On  appeal,  the  government  argues  along 
both paths. 
    The government first maintains that the Circle K robbery 
would  have  been  prosecuted  in  federal  court  because  it  in‐
volved three federal crimes. The government notes the “fed‐
eral  nature”  of  Snyder’s  crimes,  and  it  identifies  at  least  six 
other convenience store robberies that have been prosecuted 
in federal court in the Central District of Illinois since Snyder’s 
robbery.  The  government  also  notes  the  “regularity  with 
which  both  felon‐in‐possession  and  § 924(c)  charges  are 
brought in federal court.” 
   This  evidence  falls  short.  Section  1512  is  not  satisfied 
simply because Snyder’s underlying crimes amounted to fed‐
eral offenses. Fowler expressly rejected that argument, which 
12                                                      No. 16‐3779 

would have reached too far. See 563 U.S. at 676–77. Since there 
is extensive overlap between state and federal crimes, the fact 
that  the  Circle  K  robbery  could  be  prosecuted  under  the 
Hobbs  Act,  without  more,  does  not  satisfy  § 1512.  We  also 
agree with the district court that it is quite unlikely that this 
robbery and the associated firearm charges would have been 
prosecuted in federal court if there had been no murder. The 
six Hobbs Act robbery cases the government cites do not per‐
suade us otherwise. The record contains data from the FBI’s 
“Uniform Crime Reports,” which show that hundreds of com‐
mercial  robberies  occurred  in  the  Central  District  of  Illinois 
during the same timeframe. If only six were prosecuted under 
the Hobbs Act, this number does not help but hurts the gov‐
ernment’s position. 
    The  government  also  pursues  the  second  path  to  satisfy 
§ 1512,  asserting  that  even  if  Snyder’s  robbery  would  have 
been prosecuted in state court, it is reasonably likely that Mars 
would have communicated with one of the federal officers as‐
sisting  the  Decatur  Police.  The  Decatur  deputy  police  chief 
testified that it “would be a very real possibility” that the De‐
catur Police would discuss an armed robbery with federal au‐
thorities.  The  Decatur  Police  Department  has  a  dedicated 
space for the FBI, which is occupied by one full‐time FBI agent 
and a Decatur Police detective who is also an FBI task force 
officer. In Snyder’s case, the government notes, the FBI sup‐
ported Decatur Police by unlocking a cellphone. In addition, 
Decatur Police asked the FBI to help clarify the image of one 
of the masked gunmen’s tattoos, which was captured by the 
Circle K security camera. 
   This  evidence  is  also  insufficient.  The  cellphone  that  the 
FBI helped unlock was actually Paige Mars’ cellphone. If Mars 
No. 16‐3779                                                   13 

had not been murdered and had instead cooperated with law 
enforcement as a witness, there would have been no need to 
unlock her phone. More fundamentally, evidence that a fed‐
eral officer assisted with cellphone forensics does not satisfy 
§ 1512 as applied to the murder of an eyewitness. The statute 
requires a reasonable likelihood that the victim herself would 
have communicated with a federal officer. Technical support 
is not communication with a witness. Federal officers can as‐
sist state prosecutions in many ways, such as by providing in‐
formation from the FBI’s DNA database, fingerprint analysis, 
cellphone forensics, etc. But evidence of such technical assis‐
tance does not show a reasonable likelihood that the eyewit‐
ness in question would have communicated with a federal of‐
ficer. 
    The same analysis applies to the Decatur Police’s request 
for FBI assistance to identify the tattoo captured by the Circle 
K security camera. This form of technical assistance would not 
likely have involved a federal officer communicating with a 
witness like Mars. That proved to be the case here. The FBI 
did nothing in response to the request by Decatur Police be‐
cause  another  witness  named  Burwell  came  forward  and 
identified Snyder. If the FBI would have supported the state 
prosecution by communicating with witnesses, it presumably 
would have communicated with Burwell. That did not hap‐
pen. Whether proceeding on the first or second path, the gov‐
ernment failed to offer evidence sufficient to show a reasona‐
ble likelihood that if Mars had not been murdered, she would 
have  communicated  with  a  federal  law  enforcement  officer 
about the Circle K robbery. 
14                                                                  No. 16‐3779 

    Our holding fits comfortably along the spectrum of deci‐
sions  by  other  circuits  applying  Fowler’s  “reasonable  likeli‐
hood” standard to various forms of witness tampering under 
§ 1512, from corrupt persuasion up to murder. The decisions 
upholding § 1512 convictions involved much stronger show‐
ings  of  a  federal  nexus  than  present  here.  See,  e.g.,  United 
States  v.  Veliz,  800  F.3d  63,  73–75  (2d  Cir.  2015)  (defendant’s 
“offenses  were  not  ‘purely  state  in  nature’—he  committed 
multiple related crimes across multiple states, with multiple 
accomplices,” and at time of the witness tampering, defend‐
ant was already under federal investigation); United States v. 
Smith, 723 F.3d 510, 518 (4th Cir. 2013) (underlying crime in‐
volved  “large  scale  gang  activity  and  drug  trafficking”); 
United States v. Ramos‐Cruz, 667 F.3d 487, 497–98 (4th Cir. 2012) 
(federal task force was investigating defendant’s large gang, 
and gang informants had already spoken with federal offic‐
ers).1 


                                                 
      1
       See also United States v. Tarantino, 617 F. App’x 62, 64 (2d Cir. 2015) 
(after federal officers secured grand jury indictment and arrest warrant, 
“local newspapers had reported widely on the federal investigation,” and 
defendant murdered victim to prevent him from communicating with fed‐
eral  officers);  Stuckey  v.  United  States, 603  F.  App’x  461, 461–62 (6th  Cir. 
2015)  (FBI  investigation  into  defendant’s  drug  organization  was  under‐
way, and FBI was actively pursuing cooperation from witness before mur‐
der); Aguero v. United States, 580 F. App’x 748, 749, 753 (11th Cir. 2014) (per 
curiam)  (defendant  was  involved  in  “several  police‐related  shootings,” 
and  federal  officers  worked  closely  with  Miami  police  on  such  cases); 
United States v. Smalls, 752 F.3d 1227, 1250 (10th Cir. 2014) (witness already 
cooperating with FBI when killed by defendant); United States v. Johnson, 
554 F. App’x 586, 587 (9th Cir. 2014) (underlying assault by defendant, “a 
non‐Indian, on the victim, an Indian, is subject to exclusive federal juris‐
diction”). 
No. 16‐3779                                                                15 

    The  federal  nexus  in  this  case  is  weak  even  when  com‐
pared  to  other  § 1512  decisions  in  favor  of  defendants.  See, 
e.g., United States v. Chafin, 808 F.3d 1263, 1273–75 (11th Cir. 
2015) (reversing § 1512 conviction for insufficient evidence of 
federal nexus where sheriff embezzled more than $10,000 in 
federal funds); United States v. Tyler, 732 F.3d 241, 252 (3d Cir. 
2013) (reversing denial of post‐conviction petition by defend‐
ant who helped murder informant who was cooperating with 
state task force that regularly referred cases to federal DEA). 
In Fowler itself, the defendant murdered a police officer who 
learned Fowler was preparing to rob a bank. See 563 U.S. at 
670. Murdering a police officer in connection with a bank rob‐
bery  is  much  more  likely  to  be  prosecuted  in  federal  court 
than the Circle K robbery at issue here.2 
    Taken together, the evidence does not support a reasona‐
ble  likelihood  that  Mars  would  have  communicated  with  a 
federal  officer  if  she  had  not  been  murdered.  Without  the 
murder, it is unlikely the Circle K robbery would have been 
prosecuted  in  federal  court.  And  although  federal  officers 
may  have  assisted  with  a  state  prosecution,  there  is  insuffi‐
cient evidence to find a reasonable likelihood that any federal 
officer would have assisted in a capacity where he would have 
communicated with eyewitnesses. 
       
       


                                                 
      2 On remand the district court found that the standard announced in 

Fowler was not satisfied for a § 1512 conviction. See United States v. Fowler, 
749 F.3d 1010, 1014, 1024 (11th Cir. 2014) (affirming new life sentence on 
§ 924(c) conviction after § 1512 conviction was reversed). 
16                                                       No. 16‐3779 

      B. Sentencing 
   We  review  de  novo  the  district  court’s  application  of  the 
Sentencing Guidelines, and we review for clear error its fac‐
tual findings. United States v. Lewis, 842 F.3d 467, 476 (7th Cir. 
2016). We review for abuse of discretion the substantive rea‐
sonableness  of  Snyder’s  sentence.  Id.  at  477;  United  States  v. 
Conley, 777 F.3d 910, 914 (7th Cir. 2015). 
         1. Procedural Challenges 
    Snyder  challenges  several  steps  of  the  guideline 
calculations. He disputes the application of the murder cross‐
reference  under  U.S.S.G.  § 2K2.1(c)(1)  to  the  felon‐in‐
possession count; the application of a two‐level aggravating‐
role enhancement under § 3B1.1(c) to the felon‐in‐possession 
count; the denial of a two‐level reduction under § 3E1.1(a) for 
acceptance of responsibility; and the application of a six‐level 
firearm  enhancement  under  § 2B3.1(b)(2)(B)  to  the  robbery 
count.  This  last  objection  regarding  the  six‐level  firearm 
enhancement is raised for the first time on appeal. According 
to  Snyder,  the  correct  guideline  range  for  his  convictions 
should have been a combined 57 to 71 months in prison on 
Counts  1  and  3  (robbery  and  felon  in  possession)  and  a 
consecutive sentence of 84 months on Count 2 (brandishing a 
firearm during a crime of violence). 
    We  conclude,  however,  that  we  need  not  address  these 
specific guideline challenges because even if there had been a 
guideline  error,  it  would  have  been  harmless.  The  district 
court expressly based its decision on the § 3553(a) sentencing 
factors,  not  the  specific  guideline  calculation.  Since  the  Su‐
preme  Court  in  United  States  v.  Booker  held  that  the  federal 
Sentencing  Guidelines  are  advisory,  sentencing  judges  have 
No. 16‐3779                                                     17 

had broad discretion to impose non‐guideline sentences. 543 
U.S. 220 (2005). In United States v. Lopez we explained: 
       In a case … presenting a rather technical and ar‐
       cane  question  in  applying  the  Sentencing 
       Guidelines,  it  is  perhaps  worth  another  re‐
       minder that the Guidelines are, after all, guide‐
       lines.  They  must  be  considered  seriously  and 
       applied  carefully.  In  the  end,  however,  the  de‐
       fendant’s  sentence  is  the  responsibility  of  the 
       district  judge,  after careful consideration of all 
       the relevant factors under 18 U.S.C. § 3553(a). … 
       A district court facing a tricky but technical is‐
       sue  under the  Guidelines  may  exercise  its dis‐
       cretion under section 3553(a) and may spell out 
       on  the  record  whether  and  to  what  extent  the 
       resolution  of  the  guideline  issue  affected  the 
       court’s final decision on the sentence. 
634 F.3d 948, 953–54 (7th Cir. 2011) (citations omitted); see also 
United States v. Bloom, 846 F.3d 243, 257 (7th Cir. 2017); United 
States v. Harris, 718 F.3d 698, 703 n.2 (7th Cir. 2013) (“Sentenc‐
ing Guidelines are advisory,  not  mandatory,  and  …  district 
judges are free to deal with such abstract and artificial [guide‐
line] issues by telling the parties and reviewing courts that the 
decision on the final sentence did not depend on their resolu‐
tion”); United States v. Sanner, 565 F.3d 400, 406 (7th Cir. 2009) 
(“When a judge proceeds in this manner, she must make clear 
that the § 3553(a) factors drive the sentence without regard as 
to how the prior conviction fits under a particular guideline. 
Doing so will make the often nit‐picking review of issues like 
18                                                     No. 16‐3779 

this  under  our  now  advisory  guideline  scheme  unneces‐
sary.”); United States v. Abbas, 560 F.3d 660, 667 (7th Cir. 2009); 
United States v. Anderson, 517 F.3d 953, 965 (7th Cir. 2008). 
    Here, the court stated clearly that the § 3553(a) sentencing 
factors governed its sentencing decision, notwithstanding the 
room  for  argument  about  how  to  calculate  the  advisory 
guideline range. The court noted that it had “fully considered 
the advisory guideline range,” but that it would “impose the 
same sentence … even if the Guidelines were calculated dif‐
ferently.”  This  was  because  the  court’s  “primary  focus  has 
been the § 3553(a) factors,” so even if the guideline range had 
been different, the court “would have arrived at the same sen‐
tence.” The court appropriately exercised its discretion under 
§ 3553(a). 
    Snyder  argues  that  the  difference  between  the  correct 
guideline range, in his view, and the life sentence he received 
is so great that we cannot be confident the district court would 
have imposed the life sentence without the purported calcu‐
lation errors. We have considered the argument carefully, and 
we disagree. 
   Merely invoking § 3553(a) is not necessarily enough to es‐
tablish that any guideline errors were harmless, particularly 
when the difference between the correct guideline range and 
the actual sentence imposed is as great as it might be in this 
case. See Gall v. United States, 552 U.S. 38, 50 (2007) (“[A] major 
departure  [from  the  Guidelines]  should  be  supported  by  a 
more significant justification than a minor one.”). 
   In  this  case,  however,  we  are  confident  that  the  district 
court  intended  to  impose  a  life  sentence  regardless  of  the 
§ 1512 issue and the guideline disputes on the other counts. 
No. 16‐3779                                                      19 

Snyder’s arguments for a much lower guideline sentence are 
built on the assumption that his role in the shocking murder 
of  Paige  Mars  should  not  factor  into  the  guideline  calcula‐
tions. We believe that assumption is profoundly mistaken. 
    A jury found Snyder guilty of conspiring with his accom‐
plice to murder Mars two nights after she drove the getaway 
car for their robbery. The district judge was certainly entitled, 
and may well have been obligated, to take that murder into 
account in sentencing Snyder on the other counts. In impos‐
ing a sentence on those counts, the judge was conscious of the 
possibility that we might rule, as we do, to reverse the § 1512 
conviction  for  insufficient  evidence  of  a  federal  nexus.  The 
lack of a federal nexus on that charge, however, takes nothing 
away from the horror and brutality of the murder. Nor does 
it diminish Snyder’s active involvement in plotting that crime, 
or  the  connection  between  the  murder  and  the  federal  of‐
fenses to which he pled guilty. In these circumstances, the dis‐
trict judge’s oral and written statements to the effect that his 
sentence would have been the same regardless of the guide‐
line calculations reflect careful consideration of the sentenc‐
ing choices and factors. Any arguable guideline errors in the 
calculation of the sentences on Counts 1, 2, and 3 were harm‐
less. 
       2. Substantive Reasonableness  
   Snyder also argues that the district court’s imposition of a 
consecutive life sentence for brandishing a firearm during a 
crime of violence under § 924(c) was substantively unreason‐
able. In short, Snyder offers an array of statistics to illustrate 
that the vast majority of defendants convicted under § 924(c) 
receive significantly lower sentences. Based on these statistics, 
20                                                         No. 16‐3779 

he argues that his sentence creates an unwarranted sentenc‐
ing disparity between himself and other similarly situated de‐
fendants. He also claims that the lengthy sentence serves no 
valid penological purpose because he could “age out” of his 
violent ways. 
     By  statute,  Snyder’s  brandishing  conviction  requires  a 
minimum sentence of seven years added consecutively to any 
other sentence, but the statute provides no specific maximum 
sentence and thus authorizes a consecutive life sentence. See 
§ 924(c)(1)(A)(ii). The guideline recommendation for § 924(c) 
is  the  same  as  the  statutory  minimum:  84  months.  U.S.S.G. 
§ 2K2.4(b).  That  is  the  guideline  range  in  all  §  924(c)  cases 
(other  than  those  in  which  a  § 924(c)  conviction  results  in  a 
career offender designation), regardless of the actual circum‐
stances of the offense. There is no presumption that a sentence 
outside the guideline range is unreasonable, though “a major 
departure should be supported by a more significant justifi‐
cation than a minor one.” Gall, 552 U.S. at 50; see also United 
States v. Ferguson, 831 F.3d 850 (7th Cir. 2016) (vacating sen‐
tence  where  district  court  used  § 924(c)  to  impose  sentence 
thirty‐one years above guideline sentence on juvenile carjack‐
ing defendant without providing sufficient explanation). 
    The life sentence for Snyder’s § 924(c) conviction is a sig‐
nificant  upward  variance  from  the  guideline  recommenda‐
tion.  It  is  also  a  statistical  outlier  among  §  924(c)  sentences. 
However, these statistics alone do not show that Snyder’s life 
sentence was “unwarranted,” as he claims. We will uphold an 
above‐guideline  sentence  provided  that  the  court  offered  a 
sufficient statement of its reasons, consistent with § 3553(a), 
for imposing the sentence. United States v. Aldridge, 642 F.3d 
No. 16‐3779                                                      21 

537, 544 (7th Cir. 2011). Here, the sentencing judge relied pri‐
marily on the § 3553(a) factors, emphasizing the need to pro‐
tect the public from further violent crimes by Snyder. 
    The judge considered the § 3553(a) factors at length during 
Snyder’s sentencing hearing. He discussed the nature and cir‐
cumstances of Snyder’s crimes, as well as Snyder’s history and 
characteristics.  See  § 3553(a)(1).  The  judge  also  considered 
Snyder’s ability to rehabilitate but concluded that it was un‐
likely  given  Snyder’s  recurring  violent  behavior.  See 
§ 3553(a)(2)(D).  Most  important,  the  judge  focused  on  the 
“just punishment” for Snyder’s offenses and the need to “pro‐
tect the public” from further crimes. See § 3553(a)(2)(A) and 
(C). 
    When considering these factors, the court rightly took into 
account  that  a  jury  found  beyond  a  reasonable  doubt  that 
Snyder conspired to murder Paige Mars. See 18 U.S.C. § 3661. 
Throughout sentencing, and now on appeal, Snyder repeat‐
edly urges the court to consider what his sentence would be 
if “Mr. Higgins‐Vogt’s murder of Paige Mars is taken out of 
the equation.” The district court was correct to reject this al‐
ternative scenario. The court found that Snyder was “the in‐
stigator of the decision to kill Paige Mars,” and it was appro‐
priate  to  consider  this  during  sentencing.  It  may  well  have 
been an abuse of discretion not to do so. 
    To be clear, in many cases it would be substantively unrea‐
sonable to give a life sentence under § 924(c) for brandishing 
a firearm in the course of a crime of violence. But it is not un‐
reasonable here, where the statutory maximums for the other 
two counts of conviction (twenty years for the Hobbs Act rob‐
bery and ten years for being a felon in possession) would not 
have allowed the court to take sufficient account of Snyder’s 
22                                                    No. 16‐3779 

role  in  the  murder  of  Paige  Mars.  Congress  authorized  life 
sentences  under  § 924(c)(1)(A)(ii).  This  is  an  unusual  case 
where the sentencing judge was justified in using the full stat‐
utory range. The court did not abuse its discretion. 
   The defendant’s conviction pursuant to 18 U.S.C. § 1512 is 
hereby  REVERSED,  and  the  life  sentence  for  that  offense  is 
VACATED. The defendant’s sentences on all other charges are 
AFFIRMED.